NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4105-18T2

T.J.,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

M.J.,

     Defendant-Respondent/
     Cross-Appellant.
__________________________

                   Submitted September 30, 2020 – Decided December 2, 2020

                   Before Judges Fisher and Gilson.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Somerset County,
                   Docket No. FM-18-0468-18.

                   Townsend Tomaio & Newmark, LLC, attorneys for
                   appellant/cross-respondent (Gregory A. Pasler, on the
                   briefs).

                   The DeTommaso Law Group, LLC, attorneys for
                   respondent/cross-appellant (Taryn R. Zimmerman and
                   Katrina M. Xyloportas, on the briefs).
PER CURIAM

      Plaintiff, the former husband, appeals from certain provisions of an

Amended Dual Judgment of Divorce (AJOD). He challenges the alimony award,

his obligation to pay the college expenses of the parties' daughter, and his

responsibility for paying the parties' 2018 income taxes. Defendant, the former

wife, cross-appeals, contending that the family court erred in calculating her

child support obligation and in awarding plaintiff certain credits. 1

      The AJOD was entered following a five-day trial and the court supported

its rulings with written findings of fact and conclusions of law. Having reviewed

the record, we affirm the AJOD in all respects except for the child-support

award. We remand that one issue for recalculation.

                                         I.

      The parties were married in 1990, and twenty-seven years later in

November 2017, plaintiff filed for divorce.          The parties agreed that the

November 27, 2017 filing date would be the date used for calculations regarding

the end of their marriage.




1
  We use initials in the caption to protect the privacy of the litigants and preserve
the confidentiality of certain records because we discuss some of their financial
circumstances. See R. 1:38-3(d).
                                                                             A-4105-18T2
                                         2
      Defendant and plaintiff have three children: a son born in January 1996;

a son born in February 1998; and a daughter born in May 2001. The sons are

both emancipated, and the daughter is currently nineteen years old and attending

college.2

      During their marriage, plaintiff was the primary wage earner and

defendant took on the responsibilities of caring for the children and managing

the non-financial aspects of the household. Plaintiff is fifty-nine years old and

has held several senior positions at financial institutions. Currently, he is a

Managing Director at Goldman Sachs.           During the last five years of the

marriage, plaintiff's total annual compensation averaged just over $1,17 0,000.

His compensation at Goldman Sachs included a base salary of $400,000, a

bonus, which in the last two years of the parties' marriage averaged over

$450,000 per year, and restricted stock units.

      Defendant is fifty-five years old and is a certified public accountant who

stopped practicing as an accountant in 1998. As already noted, she did not work

outside the home for the last twenty years of the parties' marriage. At the time




2
 At the time of the trial in 2019, the second son was in his senior year of college.
We assume he graduated and is now emancipated.
                                                                            A-4105-18T2
                                         3
of the trial in 2019, defendant was about to finish her master's degree in child

advocacy and hoped to find employment working with children in crisis.

         The parties accumulated significant assets during their marriage,

including three homes, financial investments, and retirement accounts. With the

assistance of their counsel, the parties were able to resolve many of the issues

concerning equitable distribution. The remaining issues were determined at

trial.

         In 2019, following almost two years of litigation, the unresolved issues

were tried before the family court. Each party testified and numerous exhibits

were submitted into evidence.       The parties stipulated to certain facts and

submitted a report from a forensic accountant who had analyzed the

compensation received by plaintiff in the last five years of the marriage.

         On May 15, 2019, after considering the testimony and evidence, the

family court entered the AJOD and issued a written opinion setting forth its

findings of fact and conclusions of law. The court found that defendant was

entitled to "open durable alimony" based on the parties' twenty-seven-year

marriage and that defendant had not worked outside of the home during the last

twenty years of the marriage. In determining the amount of alimony, the court

found that plaintiff's compensation averaged over $1 million per year; defendant


                                                                             A-4105-18T2
                                         4
was hoping to work with children in crisis and, therefore, it was reasonable to

impute $40,000 in income to her; defendant was credible concerning the parties'

marital lifestyle and plaintiff was not credible; and to maintain her marital

lifestyle, defendant would need $13,000 per month. Accordingly, the court

awarded defendant $13,000 per month in alimony.

      The court also found that the parties had regularly saved money during

their marriage. Consequently, the court awarded defendant $4000 per month for

savings. Thus, the total monthly alimony was $17,000.

      As part of their stipulated facts, the parties agreed that there were no

parenting time issues for their sons. They had also previously entered into a

parenting time agreement, under which they shared parenting time with their

daughter, and plaintiff was designated the parent of primary residential custody.

Using the income amounts it had already determined and the child support

guidelines, the court calculated that defendant should pay $36 per week in child

support to plaintiff.

      Addressing college expenses for the daughter, the court noted that the

parties had stipulated that plaintiff had set up 529 accounts for each child. At

the time of the trial, the second son was in his last year of college and had over




                                                                          A-4105-18T2
                                        5
$33,000 in his account and the daughter was in her last year of high school and

had over $180,000 in her 529 account.

      The court then found that plaintiff had controlled the 529 accounts and

had chosen to give thousands of dollars to the children instead of putting that

money into the 529 accounts. Consequently, the court found that plaintiff should

be responsible for the college expenses of the daughter that were not covered by

her 529 account or grants and loans.

      The parties also asked the court to resolve the dispute over the payment

of the 2018 taxes. The court found that during the marriage, plaintiff had always

paid the annual tax obligation from his income. Therefore, the court ordered

plaintiff to be responsible for the 2018 income tax obligation.

      Finally, relevant to this appeal, the court found that plaintiff was entitled

to credits of just over $66,000 to account for the November 27, 2017 termination

date of the marriage, several withdrawals from joint accounts taken by

defendant, a tuition reimbursement, and a double payment by plaintiff of

defendant's credit card.

      The family court's rulings were memorialized in the AJOD. Plaintiff

appeals from certain provisions of the AJOD and defendant cross-appeals from

other provisions.


                                                                           A-4105-18T2
                                        6
                                        II.

      Our review of a trial court's factual findings is limited. Elrom v. Elrom,

439 N.J. Super. 424, 433 (App. Div. 2015) (citing Cesare v. Cesare, 154 N.J.
394, 411 (1998)). "Generally, 'findings by the trial court are binding on appeal

when supported by adequate, substantial, credible evidence.'" Ibid. (quoting

Cesare, 154 N.J. at 411-12).      "In matrimonial matters, this '[d]eference is

especially appropriate when the evidence is largely testimonial and involves

questions of credibility[.]'" Ibid. (alternation in original) (quoting Cesare, 154
N.J. at 412). Accordingly, we will not overturn an alimony award, child support

award, or equitable distributions unless there was a clear abuse of discretion, a

failure to correctly apply governing legal principles, or the factual findings were

not supported by the record. See Genovese v. Genovese, 392 N.J. Super. 215,

222-23 (App. Div. 2007) (citing Valentino v. Valentino, 309 N.J. Super. 334,

339 (App. Div. 1998)) (recognizing that equitable distribution will be upheld

unless the trial court "mistakenly exercised its broad authority to divide the

parties' property"); see also Elrom, 439 N.J. Super. at 434, 438 (reviewing a

trial court's imputation of income and child support determination for an abuse

of discretion); Robertson v. Robertson, 381 N.J. Super. 199, 206 (App. Div.

2005) (reviewing a trial court's award of alimony for an abuse of discretion) .


                                                                           A-4105-18T2
                                        7
                                      III.

      On his appeal, plaintiff contends that the family court erred in (1)

awarding defendant $17,000 per month in alimony; (2) requiring him to pay any

unfunded portion of the daughter's college expenses; and (3) requiring him to

be solely responsible for the 2018 income tax obligation. On her cross-appeal,

defendant challenges (4) her child support obligation; and (5) two of the credits

awarded to plaintiff.

      1.    Alimony

      Alimony is designed to allow a spouse who has been supported during the

marriage to, as best as possible, maintain the marital standard of living. See

Gnall v. Gnall, 222 N.J. 414, 429 (2015). The type and amount of alimony is

governed by factors defined by the Legislature in N.J.S.A. 2A:34-23(b). The

Legislature has identified twelve factors that a court must consider, as well as

"[a]ny other factors which the court may deem relevant." N.J.S.A. 2A:34-23(b).

The Legislature has also required that the court make "specific findings on the

evidence" regarding the statutory factors relevant to an alimony award. N.J.S.A.

2A:34-23(c).




                                                                         A-4105-18T2
                                       8
      Plaintiff contends that the family court failed to analyze the factors

governing an award of alimony. In particular, he disputes his ability to pay the

alimony from his base salary. We are not persuaded by his arguments.

      In its written opinion, the trial court did not conduct a factor-by-factor

analysis of the statutory factors, but the court did discuss each of those factors

in the opinion and it did make an award consistent with the statutory fact ors.

The court expressly identified and quoted verbatim the statutory factors set forth

in N.J.S.A. 2A:34-23(b).      The court then discussed each of those factors,

although it did not always cite to the statute during its analysis.

      The court discussed and analyzed the parties' actual need and ability to

pay alimony. See N.J.S.A. 2A:34-23(b)(1). In that regard, the court made

findings that plaintiff earned annual compensation of over $1 million, defendant

had an ability to earn $40,000, and therefore plaintiff had an ability to pay

alimony and defendant needed alimony to support the marital lifestyle. In

making those findings, the court also assessed the parties' credibility. The court

expressly found that plaintiff was not credible regarding the expenses of the

marital lifestyle and defendant was credible. Consequently, the court accepted

defendant's proofs that she needed $13,000 in alimony per month to maintain

the marital lifestyle.


                                                                          A-4105-18T2
                                         9
      The court also discussed the twenty-seven-year duration of the marriage,

the age and physical health of the parties, the earning capacity, education level

and employability of the parties, and the length of defendant's absence from the

job market. Accordingly, the court addressed the factors set forth in N.J.S.A.

2A:34-23(c)(2), (3), (5), and (6). The court also discussed that defendant was

in the process of obtaining her master's degree in child advocacy and her ability

to find employment. See N.J.S.A. 2A:34-23(b)(8).

      In addition, the court spent considerable time analyzing the standard of

living established in the marriage and the likelihood that each party could

maintain a comparable standard of living.        N.J.S.A. 2A:34-23(b)(4).       In

conducting that analysis, the court referenced the parties' case information

statements and the monthly expenses identified by each of the parties. As

already noted, the court found that plaintiff was not credible concerning the

marital monthly expenses and his assessment of defendant's ability to maintain

the marital lifestyle on his proposed alimony amount of $4500 per month. By

contrast, the court found defendant to be credible on the marital lifestyle and

accepted that she had established a marital lifestyle standard of expenses of

$13,000 per month.




                                                                         A-4105-18T2
                                      10
      In its opinion, the court also discussed the parental responsibilities for the

children, the history of the financial and non-financial contributions to the

marriage, the equitable distribution of the marital property, and the income

available to both parties through investments. See N.J.S.A. 2A:34-23(b)(7), (9),

(10), and (11).

      While the court did not expressly address the tax treatment and

consequences of the alimony award, that issue is now governed by the Tax Cut

and Jobs Act of 2017. Under that Act, alimony is not tax deductible to the payor

spouse and not considered taxable income to the payee spouse. Pub. L. No. 115-

97, § 11051(b), 131 Stat. 2054, 2089-90 (2017).

      Plaintiff spends considerable time arguing that the family court did not

appropriately consider his ability to pay alimony. In making those arguments,

he focuses on his base salary of $400,000 per year. He contends that if you

considered just his base salary and you assume that he pays forty percent in

taxes, he has a monthly income of $20,000. That is, $400,000 less forty percent

equals $240,000, divided by twelve equals $20,000. He argues that it is unfair

that he should have to pay $17,000 of that to defendant.

      Plaintiff also contends that the trial court erred in directing him to pay his

alimony through wage garnishment because, under his analysis, he is paying


                                                                            A-4105-18T2
                                       11
eighty-five percent of his monthly net take-home pay to defendant. He argues

the garnishment is a violation of 15 U.S.C. § 1673, which establishes the

maximum allowable garnishment level as sixty-five percent of an obligor's

disposable earnings.

      The flaw in plaintiff's argument is that he completely ignores his annual

bonus.   15 U.S.C. § 1672(a) defines "earnings" to include bonuses.          The

undisputed evidence at trial established that in 2018, 2017, and 2016 plaintiff's

annual bonuses were $505,000, $418,950, and $486,674 respectively.             As

already noted, plaintiff receives other forms of compensation and there was

substantial credible evidence supporting the court's finding that plaintiff's

annual income exceeded $1 million. The substantial credible evidence amply

supports that plaintiff had the ability to pay alimony in the amount of $17,000

and the garnishment did not violate 15 U.S.C. § 1673.

      Plaintiff also spends considerable time arguing about what defendant

could earn from the investment of the equitable distributions she received. In

making his arguments concerning what defendant might earn, plaintiff ignores

the substantial investment income he would be able to earn. The family court

was clearly aware of the assets that the parties had accumulated during their




                                                                         A-4105-18T2
                                      12
marriage. Accordingly, we discern no error or abuse of discretion in the family

court's rulings on alimony.

      Plaintiff also challenges the $4000 portion of the alimony award for

savings. He contends that during the marriage the parties used his base income

of $400,000 for their living expenses and their savings and investments were

paid out of his annual bonus.

      "A spouse's need for savings has long been recognized as a component of

alimony[.]" Lombardi v. Lombardi, 447 N.J. Super. 26, 38 (App. Div. 2016)

(citing Martindell v. Martindell, 21 N.J. 341, 354 (1956)). Accordingly, an

alimony award can appropriately include a reasonable component of savings to

protect the supported spouse "against the day when alimony payments may cease

because of [the death of the supporting spouse] or change in circumstances [.]"

Davis v. Davis, 184 N.J. Super. 430, 437 (App. Div. 1982) (quoting Khalaf v.

Khalaf, 58 N.J. 63, 70 (1971)).

      The family court found that the parties had saved tens of thousands of

dollars each year during the last five years of their marriage. Accordingly, an

award of $4000 per month in savings to defendant was supported both by the

law and the substantial credible evidence presented at trial.




                                                                       A-4105-18T2
                                       13
      2.    College Contribution

      "The Legislature and our courts have long recognized a child's need for

higher education and that this need is a proper consideration in determining a

parent's child support obligation." Gac v. Gac, 186 N.J. 535, 542 (2006). In

Newburgh v. Arrigo, the Court set forth a non-exhaustive list of twelve factors

courts should consider when evaluating a claim for college contribution. 88 N.J.
529, 545 (1982). The Legislature codified those factors in N.J.S.A. 2A:34-23(a).

In establishing college contribution, a court should not base its decision on a

single factor. Instead, the court should consider all the enumerated factors.

Gottlieb v. Gottlieb, 399 N.J. Super. 295, 309 (App. Div. 2008).

      Plaintiff argues that the court failed to consider all the Newburgh factors

and it was reversible error to require him to pay the daughter's college expenses.

We disagree.

      Both parents agreed that the daughter would be going to college. In its

opinion, the family court discussed the amount of money in the daughter's 529

account, the standard of living and economic circumstances of the parents, the

sources of income and assets of each parent, the earning ability of each parent,

that the child would be going to college, and the age of the child and the parents.




                                                                           A-4105-18T2
                                       14
Accordingly, the court was aware of and considered the Newburgh factors and

the statutory factors set forth in N.J.S.A. 2A:34-23(a).

      At the time of trial, the oldest son had already graduated from college, the

second son was in his last year of college, and the daughter was about to enter

college.   The parties stipulated that the second son and daughter had 529

accounts, with $33,000 in the son's account and just over $180,000 in the

daughter's account. The parties have informed us that the daughter is now

attending college at the Kelley School of Business at the University of Indiana.

They did not tell us what her tuition and college costs are. What is clearly

established in the record is that plaintiff controlled the 529 accounts and that he

has the ability to pay for any part of the daughter's education that is not covered

by her 529 accounts or loans that the daughter may take out. In other words,

this issue needs to be evaluated in context.

      3.    The 2018 Tax Obligation

      At trial, plaintiff contended that the parties should file their 2018 federal

and state taxes jointly and defendant should be responsible for forty-five percent

of the parties' income tax obligations. After hearing both parties' testimony, the

family court ruled that plaintiff would be solely responsible for the 2018 income




                                                                           A-4105-18T2
                                       15
tax obligation. The court found that during the marriage, plaintiff had p aid the

annual tax obligations out of his income.

      After the court made its decision the parties, on their own, agreed that they

would file a joint tax return for 2018 and that plaintiff would pay the 2018 tax

liability. The parties dispute whether that subsequent agreement settled the tax

issue. Plaintiff indisputably gained a significant tax saving by filing a joint

return with defendant in 2018. There is also substantial credible evidence

supporting the court's finding that during the marriage plaintiff used his income

to satisfy the parties' tax obligations.

      Accordingly, we discern no basis to disturb either the family court's ruling

on this issue or the parties' subsequent agreement on how they would handle

the 2018 tax obligation.       Moreover, the arguments made by the parties

concerning this issue lack sufficient merit to warrant further discussion in a

written opinion. See R. 2:11-3(e)(1)(E).

      4.     Child Support

      Both parties agree that the family court made an error in calculating child

support. Under the Tax Cut and Jobs Act of 2017, which became effective

January 1, 2019, alimony is not tax-deductible to the payor and is not taxable

income to the payee. Pub. L. No. 115-97, § 11051(b), 131 Stat. 2054, 2089-90


                                                                           A-4105-18T2
                                           16
(2017). Accordingly, under the child support guidelines, alimony that is non-

taxable and non-deductible should be entered on lines 4A and 4B of the child

support guidelines. See Child Support Guidelines, Pressler & Verniero, Current

N.J. Court Rules, Appendix IX to R. 5:6A, www.gannlaw.com (2020).

      The family court entered the alimony paid on line 1B and the alimony

received on line 1C.      We therefore remand for the limited purpose of

recalculating the child support by entering the alimony on the appropriate line

of the guidelines. Because we have affirmed the family court's rulings on the

income used and the alimony awarded, on remand neither party should be

permitted to reargue issues that have already been decided.

      We also add a comment. The family court calculated defendant's child

support obligation to be $36 per week. Given the income levels of the parties,

the equitable distribution and the alimony involved, the child support obligation

is a relatively small amount of money. Moreover, the daughter is now at college

and child support needed to be recalculated. The parties and their counsel should

have been able to work this issue out and their failure to do so does not

demonstrate good faith and raises questions about their abilities to objectively

evaluate issues.




                                                                         A-4105-18T2
                                      17
      5.    The Credits

      Defendant challenges two credits awarded by the family court to plaintiff:

(1) a $15,000 credit for pre-judgment withdrawals that she took from the parties'

joint bank account; and (2) a $4584 credit for a double payment by plaintiff of

her credit card.3 Defendant argues that those credits are inconsistent with the

family court's finding that plaintiff was not entitled to credits for pendente lite

expenses incurred by defendant and not supported by substantial credible

evidence.

      We disagree.      These arguments lack sufficient merit to warrant a

discussion in a written opinion. See R. 2:11-3(e)(1)(E). We add the comment

that the parties engaged in extensive litigation and a five-day trial where they

both had the opportunity to testify and submit numerous exhibits. The record

demonstrates that the family court was presented with these issues and accorded




3
  The family court awarded other credits to plaintiff, but defendant has made no
arguments about those other credits in her brief on appeal. Accordingly, we
deem those issues waived and decline to address them. See Woodlands Cmty.
Ass'n v. Mitchell, 450 N.J. Super. 310, 318-19 (App. Div. 2017) ("An issue not
briefed on appeal is deemed waived.") (quoting Sklodowsky v. Lushis, 417 N.J.
Super. 648, 657 (App. Div. 2011)); Pressler & Verniero, Current N.J. Court
Rules, cmt. 5 on R. 2:6-2 (2020) (same).
                                                                           A-4105-18T2
                                       18
them their due consideration.        We discern no error in the family court's

evaluation of these two credits. 4

      6.        Conclusion

      In summary, we affirm the AJOD in all respects, except the child support

award. We remand that one issue for a recalculation of child support using the

income and alimony found by the family court.

      Affirmed in part, reversed and remanded in part.       We do not retain

jurisdiction.




4
  In her reply brief, defendant makes arguments about her due process rights and
her right to confront plaintiff on the credit card issue. Evaluated in context,
these arguments lack merit because defendant was accorded all the process that
she was due.
                                                                        A-4105-18T2
                                        19